DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection on 29 November 2021. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on 29 October 2021 has been entered.
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–3 and 5–15 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2015/0304791, also published as WO 2014/107714 (published 10 July 2014) (“Crockett”); US Patent Application Publication 2017/0070837 (filed 09 September 2015) (“De Poortere”); US Patent Application Publication 2015/0036869 (published 05 February 2015) (“Youn”); US Patent Application Publication 2003/0058611 (published 27 March 2003) (“An”); US Patent Application Publication 2015/0223002 (published 06 August 2015) (“Mehta”); US Patent Application Publication 2012/0288124 (published 15 November 2012) (“Fezjo”); US Patent Application Publication 2017/0220283 (filed 29 January 2016) (“Zhang”); WO 2009/140794 (published 26 November 2009) (“Yang”) and Optimal Sound, APO (https://web.archive.org/web/20150504113707/http://optimalsound.com/licensing.html) (archived by the WayBackMachine 04 May 2015) (“Optimal Sound”).
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Crockett; De Poortere; Youn; An; Mehta; Fezjo; Zhang; Yang; Optimal Sound and US Patent 5,668,882 (patented 16 September 1997) (“Hickman”).
Claim 1 is drawn to “a speaker system for a portable device.” The following table illustrates the correspondence between the claimed system and the Crockett reference.
Claim 1
The Crockett Reference
“1. A speaker system for a portable device comprising:
The Crockett reference describes a system 400 that includes a portable device, for example, a speaker cabinet 202. Crockett at ¶ 48, FIG.2.

Crockett’s cabinet 202 includes upward-firing drivers 204 that form an array of drivers, which fire upwardly from the top of cabinet 202. Id. at ¶ 48, FIG.2.
“a set of speakers mounted on a bottom underside surface of the portable device and including at least two stereo speakers projecting sound downwards from a bottom surface of the portable device to form downward-firing speakers for playback of direct audio signals;
Crockett’s system further includes a set of drivers 206, 407. Id. at ¶¶ 48, 54, FIGs.2, 4A. These speakers 206 are front-firing; they do not operate as downward-firing speakers that project sound downward from a bottom surface of cabinet 202. This difference will be addressed in detail, below.
“a decoder/renderer component within an operating system of the portable computing device 
Crockett’s system 400 includes an adaptive audio renderer 402 that performs conventional decoding operations on channel and object-based encoded audio. See id. at ¶¶ 4, 41, 42, 44, 54, FIG.4A.
Crockett does not describe renderer 402 as being a component within an operating system of a portable computing device—for example, a Windows OS MFT decoder.
“[the decoder] receiving immersive audio content comprising channel-based audio and object-based audio including sound objects having height components, decoding height audio signals from the content to form decoded audio to be sent appropriately to the downward-firing speakers and the upward-firing speakers,
Renderer 402 decodes height and direct audio signals. Id. The direct audio signals pass to Crockett’s front-firing drivers 206, 407—again, Crockett’s system does not include downward-firing speakers. Id.
“wherein the downward-firing and upward-firing speakers are selected for and positioned in the portable computing device in a defined speaker configuration tailored specifically for a product model of the portable computing device;
Id. at ¶ 4.
Crockett’s speakers, however, are standalone speakers used together to form a sound system. Crockett’s speakers are not positioned in a product model of a portable computing device.
comprising a software processing block implemented as a Stream Effect Audio Processing Object (SFX APO) accessed by one or more software libraries implementing audio post-processing software utilizing the defined speaker configuration, and
Crockett’s system features are generally implemented in software. See id. at ¶ 39, 74, 95.
The Crockett reference does not expressly mention the use of the Windows OS APO architecture.
“[the audio subsystem driver] having a speaker virtualizer, a content processing block, and a device processing block,
“wherein the speaker virtualizer virtualizes the decoded audio to transmit respective audio signals through the device processing block to correct speakers of the upward-firing speakers and downward-firing speakers; and
Crockett’s system similarly includes software/drivers implementing a renderer (i.e., speaker virtualizer), a content processing block and a device processing block. The system’s features are generally implemented in software. See id. at ¶ 39, 74, 95. One software component includes an adaptive audio renderer software module 402 (i.e., speaker virtualizer) that virtualizes multiple decoded audio channels by executing an algorithm to down-mix/distribute them among the system’s existing speaker channels. See id. at ¶¶ 4, 54, 55, FIG.4A. This includes routing height channels to Crocket’s upward-firing drivers 204, 408 and routing direct channels to front-firing speakers 206, 407. Id. Notably, the virtualization takes as input an audio object’s positional information Id. at ¶ 4.
A device processing software block (e.g., 406) then performs an optimization process, such as height filtering to provide an appropriate height transfer function to the signals. See id. at ¶¶ 54, 55, 59, FIGs.4A, 4B, 7, 8B.
Though some of Crockett’s system embodiments include a content processing block that performs a crossover function, Crockett’s system 400 described in connection with FIG.4A does not include the claimed content processing block. This difference is addressed below in more detail.
and the direct audio signals to the downward-firing speakers ; and
“the audio subsystem driver using the defined speaker configuration and filter function with the audio post-processing software to simulate a sound field above and around the portable computing device in a near-field distance on the order of two feet around the portable computing device for a user positioned computing device for playback of the immersive audio content.”
Id. at ¶ 68, FIGs.2, 8C. The crossover (e.g., 821, 8002) also passes low frequency components of the signal through a low pass filter (e.g., 825, 8004) to a front-firing speaker (e.g., 832, 8020). Id. However, systems 700, 800, 820, 8000 do not perform a crossover on height signals, but on a signal containing height and direct portions. Further, Crockett’s Id. at ¶ 86, FIG.8C.
In any case, Crockett’s system 400 uses upward-firing speakers to reproduce height signals to simulate a height sound field above and around speaker cabinet 202 for a user-positioned near the speaker cabinet 202, creating an immersive audio experience. See id. at ¶¶ 41, 44, 46, FIG.1.
Given Crockett’s disclosed embodiment of a room-sized sound system, the simulated height sound field would likely not be on the order of two feet around speaker cabinet 202. See id. at FIGs.2, 17.

Table 1
The table, above, shows that the Crockett reference describes a speaker system that is similar to the claimed speaker system. Crockett’s system differs from the claimed system because it uses front-firing speakers for direct channel audio instead of downward-firing speakers. Further, Crockett’s sound system is used in a room-sized application—its speakers are not located in a portable computing device—and would not likely generate a simulated sound field above and around the speaker cabinet 202 on the order of two feet. Crockett’s system does not include the claimed content processing block and crossover, but a variation. And Crockett’s system does not utilize the claimed operating system decoder and SFX APO architecture drivers. Rather, the Crockett reference describes the use of software more generally 
The differences between the claimed invention and the Crockett reference are such that the invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing. Crockett’s system is designed to reproduce conventional multi-channel, or immersive, audio, like 5.1 audio, and three-dimensional audio objects with additional height cues without the use of ceiling-mounted speakers. Crockett at ¶¶ 3, 41, 44, 46, FIGs.1, 2, 4A. This is accomplished by using upward-firing speakers to reflect height cue sounds off a room’s ceiling. See id. The De Poortere reference describes a similar system. Compare Crockett at FIG.4A with De Poortere at FIGs.1, 2B. De Poortere further teaches and suggests improving a system like Crockett’s system 400 by performing content processing with a crossover function with filters 212, 214. De Poortere at ¶¶ 53–55, FIG.2B. De Poortere explains that this crossover function would improve height signal virtualization by directing only the directional, high-frequency height signals to an upward-firing speaker (e.g., 203) while directing non-directional, low-frequency height signals to front-firing speakers (e.g., 205, 209). Id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to modify Crockett’s system 400 to include a content processing block, including a crossover similar to De Poortere’s. System 400 
Crockett’s speaker system is described in the context of a home theater setting, with multiple external speaker cabinets. See id. at ¶ 84, FIG.17. One of ordinary skill in the art would have reasonably recognized that immersive audio, and Crockett’s solution would be useful/desirable in other multi-channel speaker setups. More particularly, the Youn reference describes a portable electronic apparatus 100, having the shape of a laptop. Youn at ¶¶ 77–84, FIG.2. Apparatus 100 includes a plurality of speakers 160 corresponding to a multi-channel speaker system, like a 5.1 setup. Id. at ¶ 80, FIG.2. Apparatus 100 includes two speakers 160-1, 160-2 on its top side. Id. at ¶ 81, FIG.2. Speakers 160-1, 160-2 fire sound upwards towards the ceiling when apparatus 100 is rested on a table, unless they are selectively angled toward the user. Id. at ¶ 82, FIG.2.
The An reference also describes a portable device in the form of a laptop. An at ¶ 27, 28, FIG.1. An suggests placing speakers in the bottom of a housing so that the speakers project sound downwardly toward a supporting surface. Id. at ¶ 9–14, 29–38, FIG.3. An suggests that the sound will be projected without being blocked by a user’s hands. Id. at ¶ 6. An also suggests that reflecting the sound off the supporting surface will enhance the quality of sound output by the speaker. Id. at ¶ 41.

The resulting laptop setup would project sound upward and in front of a user since the upward-firing speakers would be in front of the user, on the laptop. See Youn at FIG.2. The resulting soundfield would be approximately two feet around the laptop since the height cues would reflect off the ceiling and be directed toward the user, who would be sitting within two feet of the See Crockett at ¶ 85 (describing the setting of an optimal upward-firing angle based on listening position.)
Moreover, the Crockett reference describes implementing its system in software, generally, to implement features including Dolby Atmos decoding, rendering/virtualization, height filtering and post-processing. See Crockett at ¶¶ 4, 52. With Dolby, its known to decode into a standard form and then render through virtualization for a specific setup. See Mehta at ¶ 57, FIG.3. and Fezjo at ¶ 42, FIG.2. In the notoriously well-known Windows environment, its known to use its MFT decoder for Dolby decoding. See Zhang at ¶ 27, FIG.1. Its also known to use the Windows APO architecture to provide DSP features, including mixing (i.e., virtualization). See Yang at ¶ 39, FIG.10. There is also a known similarity between LFX/GFX and SFX/EFX. See Optimal Sound. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to implement Crockett’s Dolby Atmos decoding function with a Windows-based MFT decoder. And it would have been obvious to implement Crockett’s rendering/virtualization, height filtering and post-processing with SFX APO drivers. For the foregoing reasons, the combination of the Crockett, the De Poortere, the Youn, the An, the Mehta, the Fezjo, the Zhang, the Yang and the Optimal Sound references makes obvious all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“wherein the sound from the upward firing speakers is projected in a sound pattern directed 90 degrees up from a surface upon which computing device is placed, and wherein the upward firing speakers are placed in a position of the upper surface proximate a display screen of the portable computing device when the display screen is deployed for viewing by the user to improve reproduction of height cues in the height audio signals.”
The Youn reference describes upward-firing speakers 160-1, 160-2 that are located on the upper surface of a laptop’s keyboard portion, near the laptop’s display portion when the laptop is opened. Youn at FIG.2. The Youn reference suggests orienting upward-firing speakers 160-1 and 160-2 to fire upwardly at 90° towards the ceiling. Youn at ¶ 82. Youn also describes a mechanism for altering the angle. Id. at ¶¶ 82, 86–88, FIG.4. The Crockett reference confirms that any desired angle may be used depending on the listening conditions. Crockett at ¶ 49. Where the teachings of Crockett, Yon and An are combined as proposed in the obviousness rejection of claim 1, incorporated herein, one of ordinary skill would have configured the laptop to control speakers 160-1, 160-2 so they are angled upward at 90° to provide the simulated height cues taught by Crockett. For the foregoing reasons, the combination of the Crockett, the De Poortere, the Youn, the An, the Mehta, the Fezjo, the Zhang, the Yang and the Optimal Sound references makes obvious all limitations of the claim.
Claim 3 depends on claim 1 and further requires the following:
“wherein the array of drivers comprises one of: a pair of stereo drivers or a set of four equidistantly spaced drivers, and wherein the set of downward- firing speakers comprises a low frequency effect (LFE) driver, and further wherein the array of drivers and set of speakers is configured in a 2.1.2 format with the .1 component 
The Youn reference suggests including at least six speakers to reproduce 5.1 sound. Youn at ¶ 80. This would include at least two stereo drivers for the five directional channels and an LFE driver for the LFE channel (i.e., the “.1” channel). See id. And as explained in the obviousness rejection of claim 1, incorporated herein, the Crockett reference further suggests using Youn’s two upward-firing, stereo speakers to reproduce height cues. Any other possible configuration based on any desired amount of channels, including 2.1.2 (two stereo channels, one LFE and two height channels) would be readily conceived by those of ordinary skill in the art as a simple design choice. For the foregoing reasons, the combination of the Crockett, the De Poortere, the Youn, the An, the Mehta, the Fezjo, the Zhang, the Yang and the Optimal Sound references makes obvious all limitations of the claim.
Claim 4 depends on claim 1 and further requires the following:
“wherein each driver of the array of drivers comprises a transducer of approximately 15mm to 20mm in diameter and 4mm to 6mm thickness placed into an enclosure of approximately 3cc to 4cc in volume.”
The Crocket, Youn and An references do not address the size of the drivers used for height cue reproduction. However, the Hickman reference suggests forming directional, laptop tweeters with an approximately 20 mm diameter, making them as thin as possible to fit in ever shrinking housing sizes and enclosing them in a speaker box that provides as much volume as 
Claim 5 depends on claim 1 and further requires the following:
“wherein [[a]] the threshold frequency 
The Crockett reference suggests a crossover frequency of 200 Hz. Crockett at ¶ 65, FIG.9 (illustrating a crossover at 200 Hz for the low-pass filter curve 904 and the high-pass filter curve 906). The De Poortere reference, however, suggests using a substantially higher crossover of 1–1.5 KHz since higher frequency sounds tend to be more directive and thus clearer upon reflection off a ceiling. De Poortere at ¶¶ 54, 55. This would suggest to one of ordinary skill in the art experimenting with higher crossover frequencies, including crossover frequencies in the range of 2 KHz, which is still well within the audible spectrum. One of ordinary skill would then choose a crossover that produces a desired amount of height cues that are not masked by direct sound. Id. at ¶¶ 65, 66. For the foregoing reasons, the combination of the Crockett, the De Poortere, the Youn, the An, the Mehta, 
Claim 6 depends on claim 1 and further requires the following:
“wherein the portable computing device is a device selected from the group consisting of: laptop computer, tablet computer, game console, smart phone, and portable audio playback device.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of implementing Crockett’s system in a laptop setting, like the laptop described by the Youn reference. For the foregoing reasons, the combination of the Crockett, the De Poortere, the Youn, the An, the Mehta, the Fezjo, the Zhang, the Yang and the Optimal Sound references makes obvious all limitations of the claim.
Claim 7 depends on claim 1 and further requires the following:
“further comprising a device post-processing block including the device processing block integrated as an Endpoint Effect Audio Processing Object (EFX APO) to regulate the upward-firing speakers and downward-firing speakers through at least one of audio equalization, filtering, and high pass/low pass functions.”
Crockett similarly describes processing direct and height audio through at least one of equalization, filtering and shaping. Crockett at ¶¶ 54, 70, 74, 75, FIGs.11, 12. The Yang and Optimal Sound references further suggest the use of EFX to implement such global effects. See Yang at ¶¶ 35–42, FIG.10; Optimal Sound. For the foregoing reasons, the combination of the Crockett, the De Poortere, the Youn, the An, the Mehta, the Fezjo, the Zhang, 
Claim 8 depends on claim 7 and further requires the following:
“wherein the immersive audio content comprises audio content encoded in Dolby Digital Plus/Joint Object Coding (DD+/JOC) format.”
The Crockett reference suggests implementing audio content as channel-based audio with object-based audio that includes height components. Crockett at ¶¶ 3, 4, 5, 10, 39, 40, 44. It would have been obvious to use any known encoding scheme, including the well-known DD+/JOC format, used to deliver Dolby Atmos content.1 For the foregoing reasons, the combination of the Crockett, the De Poortere, the Youn, the An, the Mehta, the Fezjo, the Zhang, the Yang and the Optimal Sound references makes obvious all limitations of the claim.
Claim 9 is drawn to “a method of creating a near-field sound environment for playback of immersive audio content through a portable device.” The following table illustrates the correspondence between the claimed method and the Crockett reference.
Claim 9
The Crockett Reference
“9. A method of creating a near-field sound environment for playback of immersive audio content through a portable computing device, comprising:
The Crockett reference describes a portable device, for example, a speaker cabinet 202. Crockett at ¶¶ 41, 48, FIG.2. The speaker reproduces immersive audio content that includes height cues. Id.

computing device to form upward-firing speakers for playback of height audio signals, and a set of speakers mounted on a bottom underside surface of the portable computing device and including at least two stereo speakers projecting sound downwards from a bottom surface of the portable computing device to form downward-firing speakers for playback of direct audio signals;
Crockett’s cabinet 202 includes upward firing drivers 204 that form an array of drivers, which fire upwardly from the top of cabinet 202. Id. at ¶ 48, FIG.2. Crockett’s system further includes a set of drivers 206. Id. at ¶¶ 48, 68, FIGs.2, 8C. These speakers 206 are front-firing; they do not operate as downward-firing speakers that project sound downward from a bottom surface of cabinet 202. This difference will be addressed in detail, below.
“receiving immersive audio content within a decoder/renderer component within an operating system of the portable computing device, the immersive audio content comprising channel-based audio and object-based audio including sound objects having height components;
“decoding the received immersive audio content to separate direct audio from height audio to generate appropriate direct and height speaker feeds, and further decoding the height audio into high-frequency height signals and low-frequency height signals to form decoded audio to be sent appropriately to the downward-firing speakers and the upward-firing speakers,
Crockett’s system 400 includes an adaptive audio renderer 402 that performs conventional decoding operations on channel and object-based encoded audio. See id. at ¶¶ 4, 41, 42, 44, 54, FIG.4A.
Crockett does not describe renderer 402 as being a component within an operating system of a portable computing device—for example, a Windows OS MFT decoder.
Renderer 402 decodes height and direct audio signals. Id. The direct audio signals pass to Crockett’s front-firing drivers 206, 407—again, Crockett’s system does not include downward-firing speakers. Id.
“wherein the downward-firing and upward-firing speakers are selected for and positioned in the portable computing device in a defined speaker configuration tailored specifically for a product model of the portable computing device;
Id. at ¶ 4.
Crockett’s speakers, however, are standalone speakers used together to form a sound system. Crockett’s speakers are not positioned in a product model of a portable computing device.
comprising a software processing block implemented as a Stream Effect Audio Processing Object (SFX APO) accessed by one or more software libraries implementing audio post-processing software utilizing the defined speaker configuration,
Crockett’s system features are generally implemented in software. See id. at ¶ 39, 74, 95.
The Crockett reference does not expressly mention the use of the Windows OS APO architecture.
“[the audio subsystem driver having] a content processing block, and a device processing block, the decoded immersive audio content to transmit respective audio signals through the device processing block to correct speakers of the upward-firing speakers and downward-firing speakers;
Crockett’s system similarly includes software/drivers implementing a speaker virtualizer, a content processing block and a device processing block. In particular, the system’s features are generally implemented in software. See id. at ¶ 39, 74, 95. One software component includes an adaptive audio renderer software module 402 (i.e., speaker virtualizer) that virtualizes multiple decoded audio channels by executing an algorithm to down-mix/distribute them among the system’s existing speaker channels. See id. at ¶¶ 4, 54, 55, FIG.4A. This includes routing height channels to Crocket’s upward-firing drivers 204, 408 and routing direct Id.
A device processing software block (e.g., 406) then performs an optimization process, such as height filtering to provide an appropriate height transfer function to the signals. See id. at ¶¶ 54, 55, 59, FIGs.4A, 4B, 7, 8B.
Though some of Crockett’s system embodiments include a content processing block that performs a crossover function, Crockett’s system 400 described in connection with FIG.4A does not include the claimed content processing block. This difference is addressed below in more detail.
computing device through the direct speaker feeds; 
The direct audio signals pass to Crockett’s front-firing drivers 206. Id.
“high-pass filtering, in a crossover of the content processing block having a threshold frequency separating the high-frequency height signals from low-frequency height signals, the height audio to pass the high-frequency height signals to the height speakers of the portable computing device and to pass the direct audio signals low-frequency height signals to the downward-firing speakers 
“using the defined speaker configuration and filter function with the audio post-processing software to simulate a sound field above and around the portable device in a near-field distance on the computing device for a user positioned proximate the portable computing device for playback of the immersive audio content.”
Id. at ¶ 68, FIGs.2, 8C. The crossover (e.g., 821, 8002) also passes low frequency components of the signal through a low pass filter (e.g., 825, 8004) to a front-firing speaker (e.g., 832, 8020). Id. However, systems 700, 800, 820, 8000 do not perform a crossover on 
In any case, Crockett’s system 400 uses upward-firing speakers to reproduce height signals to simulate a height sound field above and around speaker cabinet 202 for a user-positioned near the speaker cabinet 202, creating an immersive audio experience. See id. at ¶¶ 41, 44, 46, FIG.1.
Given Crockett’s disclosed embodiment of a room-sized sound system, the simulated height sound field would likely not be on the order of two feet around speaker cabinet 202. See id. at FIGs.2, 17.

Table 2
The table, above, shows that the Crockett reference describes a speaker system that is similar to the claimed speaker system. Crockett’s system differs from the claimed system because it uses front-firing speakers for direct channel audio instead of downward-firing speakers. Further, Crockett’s sound system is used in a room-sized application—its speakers are not located in a portable computing device—and would not likely generate a simulated sound field above and around the speaker cabinet 202 on the order of two feet. Crockett’s system does not include the claimed content processing block and crossover, but a variation. And Crockett’s system does not utilize the claimed operating system decoder and SFX APO architecture drivers. Rather, the Crockett reference describes the use of software more generally 
The differences between the claimed invention and the Crockett reference are such that the invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing. Crockett’s system is designed to reproduce conventional multi-channel, or immersive, audio, like 5.1 audio, and three-dimensional audio objects with additional height cues without the use of ceiling-mounted speakers. Crockett at ¶¶ 3, 41, 44, 46, FIGs.1, 2, 4A. This is accomplished by using upward-firing speakers to reflect height cue sounds off a room’s ceiling. See id. The De Poortere reference describes a similar system. Compare Crockett at FIG.4A with De Poortere at FIGs.1, 2B. De Poortere further teaches and suggests improving a system like Crockett’s system 400 by performing content processing with a crossover function with filters 212, 214. De Poortere at ¶¶ 53–55, FIG.2B. De Poortere explains that this crossover function would improve height signal virtualization by directing only the directional, high-frequency height signals to an upward-firing speaker (e.g., 203) while directing non-directional, low-frequency height signals to front-firing speakers (e.g., 205, 209). Id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to modify Crockett’s system 400 to include a content processing block, including a crossover similar to De Poortere’s. System 400 
Crockett’s speaker system is described in the context of a home theater setting, with multiple external speaker cabinets. See id. at ¶ 84, FIG.17. One of ordinary skill in the art would have reasonably recognized that immersive audio, and Crockett’s solution would be useful/desirable in other multi-channel speaker setups. More particularly, the Youn reference describes a portable electronic apparatus 100, having the shape of a laptop. Youn at ¶¶ 77–84, FIG.2. Apparatus 100 includes a plurality of speakers 160 corresponding to a multi-channel speaker system, like a 5.1 setup. Id. at ¶ 80, FIG.2. Apparatus 100 includes two speakers 160-1, 160-2 on its top side. Id. at ¶ 81, FIG.2. Speakers 160-1, 160-2 fire sound upwards towards the ceiling when apparatus 100 is rested on a table, unless they are selectively angled toward the user. Id. at ¶ 82, FIG.2.
The An reference also describes a portable device in the form of a laptop. An at ¶ 27, 28, FIG.1. An suggests placing speakers in the bottom of a housing so that the speakers project sound downwardly toward a supporting surface. Id. at ¶ 9–14, 29–38, FIG.3. An suggests that the sound will be projected without being blocked by a user’s hands. Id. at ¶ 6. An also suggests that reflecting the sound off the supporting surface will enhance the quality of sound output by the speaker. Id. at ¶ 41.

The resulting laptop setup would project sound upward and in front of a user since the upward-firing speakers would be in front of the user, on the laptop. See Youn at FIG.2. The resulting soundfield would be approximately two feet around the laptop since the height cues would reflect off the ceiling and be directed toward the user, who would be sitting within two feet of the See Crockett at ¶ 85 (describing the setting of an optimal upward-firing angle based on listening position.)
Moreover, the Crockett reference describes implementing its system in software, generally, to implement features including Dolby Atmos decoding, rendering/virtualization, height filtering and post-processing. See Crockett at ¶¶ 4, 52. With Dolby, its known to decode into a standard form and then render through virtualization for a specific setup. See Mehta at ¶ 57, FIG.3. and Fezjo at ¶ 42, FIG.2. In the notoriously well-known Windows environment, its known to use its MFT decoder for Dolby decoding. See Zhang at ¶ 27, FIG.1. Its also known to use the Windows APO architecture to provide DSP features, including mixing (i.e., virtualization). See Yang at ¶ 39, FIG.10. There is also a known similarity between LFX/GFX and SFX/EFX. See Optimal Sound. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to implement Crockett’s Dolby Atmos decoding function with a Windows-based MFT decoder. And it would have been obvious to implement Crockett’s rendering/virtualization, height filtering and post-processing with SFX APO drivers. For the foregoing reasons, the combination of the Crockett, the De Poortere, the Youn, the An, the Mehta, the Fezjo, the Zhang, the Yang and the Optimal Sound references makes obvious all limitations of the claim.
Claim 10 depends on claim 9 and further requires the following:
“wherein the threshold frequency is 2KHz, and wherein the upward firing speakers are placed in a position of the upper surface computing device when the display screen is deployed for viewing by the user to improve reproduction of height cues in the height audio signals.”
The Youn reference describes upward-firing speakers 160-1, 160-2 that are located on the upper surface of a laptop’s keyboard portion, near the laptop’s display portion when the laptop is opened. Youn at FIG.2.
Further, the Crockett reference suggests a crossover frequency of 200 Hz. Crockett at ¶ 65, FIG.9 (illustrating a crossover at 200 Hz for the low-pass filter curve 904 and the high-pass filter curve 906). The De Poortere reference, however, suggests using a substantially higher crossover of 1–1.5 KHz since higher frequency sounds tend to be more directive and thus clearer upon reflection off a ceiling. De Poortere at ¶¶ 54, 55. This would suggest to one of ordinary skill in the art experimenting with higher crossover frequencies, including the claimed 2KHz crossover frequency. One of ordinary skill would then choose a crossover that produces a desired amount of height cues that are not masked by direct sound. Id. at ¶¶ 65, 66. For the foregoing reasons, the combination of the Crockett, the De Poortere, the Youn, the An, the Mehta, the Fezjo, the Zhang, the Yang and the Optimal Sound references makes obvious all limitations of the claim.
Claim 12 depends on claim 9 and further requires the following:
“wherein the direct speaker feeds comprise left, right, and low frequency effects (LFE) channel feeds, and the height speaker feeds comprise right and left height channels, wherein each height channel drives at least one or a pair of individual upward-firing drivers of a speaker array, and further wherein the array of drivers and set of speakers is configured in a 2.1.2 
Crockett similarly describes routing direct channels to left, right and LFE speakers while routing height channels to left and right upward-firing drivers. Crockett at ¶ 84, FIG.17. The Youn reference suggests including at least six speakers to reproduce 5.1 sound. Youn at ¶ 80. This would include at least two stereo drivers for the five directional channels and an LFE driver for the LFE channel (i.e., the “.1” channel). See id. And as explained in the obviousness rejection of claim 1, incorporated herein, the Crockett reference further suggests using Youn’s two upward-firing, stereo speakers to reproduce height cues. Any other possible configuration based on any desired amount of channels, including 2.1.2 (two stereo channels, one LFE and two height channels) would be readily conceived by those of ordinary skill in the art as a simple design choice. For the foregoing reasons, the combination of the Crockett, the De Poortere, the Youn, the An, the Mehta, the Fezjo, the Zhang, the Yang and the Optimal Sound references makes obvious all limitations of the claim.
Claim 13 depends on claim 9 and further requires the following:
“further comprising providing a device post-processing block including the device processing block and integrated as a n Endpoint Effect Audido Processing Object (EFX APO) to regulate the upward-firing speakers and downward-firing speakers through at least one of equalization, filtering, and shaping of the immersive audio content.”
See Yang at ¶¶ 35–42, FIG.10; Optimal Sound. For the foregoing reasons, the combination of the Crockett, the De Poortere, the Youn, the An, the Mehta, the Fezjo, the Zhang, the Yang and the Optimal Sound references makes obvious all limitations of the claim.
Claim 14 depends on claim 9 and further requires the following:
“further comprising: detecting the presence of one or more external speakers for playback of the height audio; and
“transmitting the height speaker feeds to the detected external speakers.”
Crockett likewise detects the presence of external, virtual height speakers and routes height audio accordingly. See Crockett at ¶¶ 73, 74, 78, FIG.13. For the foregoing reasons, the combination of the Crockett, the De Poortere, the Youn, the An, the Mehta, the Fezjo, the Zhang, the Yang and the Optimal Sound references makes obvious all limitations of the claim.
Claim 15 depends on claim 13 and further requires the following:
“wherein the portable device is a device selected from the group consisting of: laptop computer, tablet computer, game console, smart phone, and portable audio playback device, and wherein the immersive audio content comprises audio content encoded in Dolby Digital Plus/Joint Object Coding (DD+/JOC) format.”
The Crockett reference suggests implementing audio content as channel-based audio with object-based audio that includes height 2 For the foregoing reasons, the combination of the Crockett, the De Poortere, the Youn, the An, the Mehta, the Fezjo, the Zhang, the Yang and the Optimal Sound references makes obvious all limitations of the claim.
Summary
Claims 1–10 and 12–15 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the 
Response to Applicant’s Arguments
Applicant’s Reply (29 October 2021) has amended the independent claims, which has necessitated new grounds of rejection. Applicant’s Reply at 8–9 further includes remarks concerning the rejections included in the Final Rejection (01 September 2021). The Examiner has fully considered these remarks, but they have been rendered moot by the new grounds of rejection included in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/


/Walter F Briney III/Primary ExaminerArt Unit 2655


3/26/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner takes Official Notice of this known encoding scheme.
        2 The Examiner takes Official Notice of this known encoding scheme.